 



EXHIBIT 10.01

INTUIT INC.

2002 EQUITY INCENTIVE PLAN

As Amended Through July 30, 2003

     1.     PURPOSE. The purpose of the Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company its Parent or
Subsidiaries by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Restricted Stock and Stock
Bonuses. Capitalized terms not defined in the text are defined in Section 23.

     2.     SHARES SUBJECT TO THE PLAN.

               2.1      Number of Shares Available. Subject to Sections 2.2 and
18, the following number of Shares are available for grant and issuance under
the Plan: (a) 12,850,000 Shares, plus (b) 1,900,000 Shares resulting from
authorized shares not issued or subject to outstanding grants under the
Company’s 1993 Equity Incentive Plan (the “Prior Plan”) on the Effective Date
(as defined in Section 19); plus (c) Shares that are subject to: (i) issuance
upon exercise of an Option but cease to be subject to the Option for any reason
other than exercise of the Option; (ii) an Award that otherwise terminates
without Shares being issued; or (iii) are subject to an Award that is forfeited
or are repurchased by the Company at the original issue price. No more than
10,000,000 shares shall be issued as ISOs. At all times the Company will reserve
and keep available a sufficient number of Shares to satisfy the requirements of
all outstanding Options granted under the Plan and all other outstanding but
unvested Awards granted under the Plan.

               2.2      Adjustment of Shares. If the number of outstanding
Shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company, without consideration, then (a) the number of
Shares reserved for issuance under the Plan, (b) the Exercise Prices of and
number of Shares subject to outstanding Options, (c) the number of Shares
subject to other outstanding Awards, (d) the 10,000,000 maximum number of shares
that may be issued as ISOs set forth in Section 2.1; (e) the 2,000,000 and
3,000,000 maximum number of shares that may be issued to an individual in any
one calendar year set forth in Section 3; and (f) the annual 500,000 Share limit
on the aggregate number of Shares that may be: (i) made subject to an Option
granted at an Exercise Price of less than Fair Market Value on the date of
grant, (ii) issued under the Plan as a Stock Bonus; and (iii) issued under the
Plan as a Restricted Stock Award at a Purchase Price of less than Fair Market
Value on the date the Award is made, will be proportionately adjusted, subject
to any required action by the Board or the stockholders of the Company and
compliance with applicable securities laws; provided that fractions of a Share
will not be issued but will either be paid in cash at Fair Market Value, or will
be rounded up to the nearest Share, as determined by the Committee; and provided
further that the Exercise Price of any Option may not be decreased to below the
par value of the Shares.

     3.     ELIGIBILITY. ISOs may be granted only to employees (including
officers and directors who are also employees) of the Company or of a Parent or
Subsidiary. All other Awards may be granted to employees, officers, directors,
consultants, independent contractors and advisors of the Company or any Parent
or Subsidiary; provided that such consultants, contractors and advisors render
bona fide services not in connection with the offer and sale of securities in a
capital-raising transaction. The Committee (or its designee under 4.1(c)) will
from time to time determine and designate among the eligible persons who will be
granted one or more Awards under the Plan. A person may be granted more than one
Award under the Plan. However, no person will be eligible to receive more than
2,000,000 Shares in any calendar year under this Plan pursuant to the grant of
Awards hereunder, other than new employees of the Company or of a Parent or
Subsidiary (including new employees who are also officers and directors of the
Company or any Parent or Subsidiary), who are eligible to receive up to a
maximum of 3,000,000 Shares in the calendar year in which they commence their
employment.

1



--------------------------------------------------------------------------------



 



     4.     ADMINISTRATION.

               4.1      Committee Authority. The Plan shall be administered by
the Committee. Subject to the terms and conditions of the Plan, the Committee
will have full power to implement and carry out the Plan. Without limiting the
previous sentence, the Committee will have the authority to:



  (a)   construe and interpret the Plan, any Award Agreement and any other
agreement or document executed pursuant to the Plan;     (b)   prescribe, amend
and rescind rules and regulations relating to the Plan, including determining
the forms and agreements used in connection with the Plan; provided that the
Committee may delegate to the President, the Chief Financial Officer or the
officer in charge of Human Resources, in consultation with the General Counsel,
the authority to approve revisions to the forms and agreements used in
connection with the Plan that are designed to facilitate Plan administration,
and that are not inconsistent with the Plan or with any resolutions of the
Committee relating to the Plan;     (c)   select persons to receive Awards;
provided that the Committee may delegate to one or more Executive Officers of
the Company the authority to grant an Award under the Plan to Participants who
are not Insiders of the Company;     (d)   determine the terms of Awards;    
(e)   determine the number of Shares or other consideration subject to Awards;  
  (f)   determine whether Awards will be granted singly, in combination, or in
tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary;     (g)   grant waivers of Plan or Award conditions;     (h)  
determine the vesting, exercisability, transferability, and payment of Awards;  
  (i)   correct any defect, supply any omission, or reconcile any inconsistency
in the Plan, any Award or any Award Agreement;     (j)   determine whether an
Award has been earned;     (k)   amend the Plan; or     (l)   make all other
determinations necessary or advisable for the administration of the Plan.

               4.2      Committee Interpretation and Discretion. Any
determination made by the Committee with respect to any Award shall be made in
its sole discretion at the time of grant of the Award or, unless in
contravention of any express term of the Plan or Award, at any later time, and
such determination shall be final and binding on the Company and all persons
having an interest in any Award under the Plan. Any dispute regarding the
interpretation of the Plan or any Award Agreement shall be submitted by
Participant or the Company to the Committee for review. The resolution of such a
dispute by the Committee shall be final and binding on the Company and
Participant.

     5.     OPTIONS. The Committee may grant Options to eligible persons and
will determine (a) whether the Options will be ISOs or NQSOs; (b) the number of
Shares subject to the Option, (c) the Exercise Price of the Option, (d) the
period during which the Option may be exercised, and (e) all other terms and
conditions of the Option, subject to the following:

2



--------------------------------------------------------------------------------



 



               5.1      Form of Option Grant. Each Option granted under the Plan
will be evidenced by a Stock Option Agreement that will expressly identify the
Option as an ISO or NQSO. The Stock Option Agreement will be substantially in a
form (which need not be the same for each Participant) that the Committee or an
officer of the Company (pursuant to Section 4.1(b)) has from time to time
approved, and will comply with and be subject to the terms and conditions of the
Plan.

               5.2      Date of Grant. The date of grant of an Option will be
the date on which the Committee makes the determination to grant the Option,
unless a later date is otherwise specified by the Committee. The Stock Option
Agreement, and a copy of the Plan and the current Prospectus for the Plan (plus
any additional documents required to be delivered under applicable laws), will
be delivered to the Participant within a reasonable time after the Option is
granted. The Plan, the Prospectus and other documents may be delivered in any
manner (including electronic distribution or posting) that meets applicable
legal requirements.

               5.3      Exercise Period and Expiration Date. Options will be
exercisable within the times or upon the occurrence of events determined by the
Committee and set forth in the Stock Option Agreement, subject to the provisions
of Section 5.6, and subject to Company policies established by the Committee (or
by individuals to whom the Committee has delegated responsibility) from time to
time with respect to vesting during leaves of absences. The Stock Option
Agreement shall set forth the last date that the option may be exercised (the
“Expiration Date”); provided that no Option will be exercisable after the
expiration of ten years from the date the Option is granted; and provided
further that no ISO granted to a Ten Percent Stockholder will be exercisable
after the expiration of five years from the date the Option is granted. The
Committee also may provide for Options to become exercisable at one time or from
time to time, periodically or otherwise, in such number of Shares or percentage
of Shares subject to the Option as the Committee determines.

               5.4      Exercise Price. The Exercise Price of an Option will be
determined by the Committee when the Option is granted and may be less than Fair
Market Value (but not less than the par value of the Shares); provided that
(i) the Exercise Price of an ISO will not be less than the Fair Market Value of
the Shares on the date of grant and (ii) the Exercise Price of any ISO granted
to a Ten Percent Stockholder will not be less than 110% of the Fair Market Value
of the Shares on the date of grant. Notwithstanding the foregoing, no more than
500,000 Shares annually (less any Shares that have been issued under the Plan as
Stock Bonuses or as Restricted Stock Awards at a price of less than Fair Market
Value on the date of grant) may be made subject to Options granted at an
Exercise Price that is less than Fair Market Value on the date of grant. Payment
for the Shares purchased must be made in accordance with Section 8 of the Plan
and the Stock Option Agreement.

               5.5      Procedures for Exercise. A Participant or Authorized
Transferee may exercise Options by following the procedures established by the
Company’s Stock Administration Department, as communicated and made available to
Participants through the stock pages on the Intuit Legal Department intranet web
site, and/or through the Company’s electronic mail system.

               5.6 Termination.

     (a)       Vesting. Any Option granted to a Participant will cease to vest
on the Participant’s Termination Date, if the Participant is Terminated for any
reason other than “total disability” (as defined in this Section 5.6(a)) or
death (or his or her death occurs within three months of Termination). Any
Option granted to a Participant who is an employee who has been actively
employed by the Company or any Subsidiary for one year or more or a director
will vest as to 100% of the Shares subject to such Option, if the Participant is
Terminated due to “total disability” or death (or his or her death occurs within
three months of Termination). For purposes of this Section 5.6(a), “total
disability” shall mean: (A) (i) for so long as such definition is used for
purposes of the Company’s group life insurance and accidental death and
dismemberment plan or group long term disability plan, that the Participant is
unable to perform each of the material duties of any gainful occupation for
which the Participant is or becomes reasonably fitted by training, education or
experience and which total disability is in fact preventing the Participant from
engaging in any employment or occupation for wage or profit; or, (ii) if such
definition has changed, such other definition of “total disability” as
determined under the Company’s group life insurance and accidental death and
dismemberment plan or group long term disability plan; and (B) the Company shall
have received from the Participant’s primary physician a certification that the
Participant’s total disability is likely to be permanent. Any

3



--------------------------------------------------------------------------------



 



Option granted to an employee who is Terminated by the Company, or any
Subsidiary or Parent within one year following the date of a Corporate
Transaction, will immediately vest as to such number of Shares as the
Participant would have been vested twelve months after the date of Termination
had the Participant remained employed for that twelve month period.

     (b)       Post-Termination Exercise Period. Following a Participant’s
Termination, the Participant’s Option may be exercised to the extent vested as
set forth in Section 5.6(a):



  (i)   no later than 90 days after the Termination Date if a Participant is
Terminated for any reason except death or Disability, unless a longer time
period, not exceeding five years, is specifically set forth in the Participant’s
Stock Option Agreement; provided that no Option may be exercised after the
Expiration Date of the Option; or     (ii)   no later than (A) twelve months
after the Termination Date in the case of Termination due to Disability or
(B) eighteen months after the Termination Date in the case of Termination due to
death or if a Participant dies within three months of the Termination Date,
unless a longer time period, not exceeding five years, is specifically set forth
in the Participant’s Stock Option Agreement; provided that no Option may be
exercised after the Expiration Date of the Option.

               5.7      Limitations on Exercise. The Committee may specify a
reasonable minimum number of Shares that may be purchased on any exercise of an
Option; provided that the minimum number will not prevent a Participant from
exercising an Option for the full number of Shares for which it is then
exercisable.

               5.8      Limitations on ISOs. The aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year (under
the Plan or under any other incentive stock option plan of the Company or any
Parent or Subsidiary) shall not exceed $100,000. If the Fair Market Value of
Shares on the date of grant with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year exceeds $100,000, the
Options for the first $100,000 worth of Shares to become exercisable in that
calendar year will be ISOs, and the Options for the Shares with a Fair Market
Value in excess of $100,000 that become exercisable in that calendar year will
be NQSOs. If the Code is amended after the Effective Date of the Plan to provide
for a different limit on the Fair Market Value of Shares permitted to be subject
to ISOs, such different limit shall be automatically incorporated into the Plan
and will apply to any Options granted after the effective date of the amendment.

               5.9      Notice of Disqualifying Dispositions of Shares Acquired
on Exercise of an ISO. If a Participant sells or otherwise disposes of any
Shares acquired pursuant to the exercise of an ISO on or before the later of
(1) the date two years after the Date of Grant, and (2) the date one year after
the exercise of the ISO (in either case, a “Disqualifying Disposition”), the
Participant must immediately notify the Company in writing of such disposition.
The Participant may be subject to income tax withholding by the Company on the
compensation income recognized by the Participant from the Disqualifying
Disposition.

               5.10      Modification, Extension or Renewal. The Committee may
modify, extend or renew outstanding Options and authorize the grant of new
Options in substitution therefor; provided that any such action may not, without
the written consent of Participant, impair any of Participant’s rights under any
Option previously granted; and provided, further that without stockholder
approval, the modified, extended, renewed or new Option may not have a lower
Exercise Price than the outstanding Option. Any outstanding ISO that is
modified, extended, renewed or otherwise altered shall be treated in accordance
with Section 424(h) of the Code. The Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants affected, by a written
notice to them; provided, however, that unless prior stockholder approval is
secured, the Exercise Price may not be reduced below that of the outstanding
Option.

               5.11      No Disqualification. Notwithstanding any other
provision in the Plan, no term of the Plan relating to ISOs will be interpreted,
amended or altered, and no discretion or authority granted under the Plan will
be

4



--------------------------------------------------------------------------------



 



exercised, so as to disqualify the Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.

     6.     RESTRICTED STOCK AWARDS. The Committee may award Restricted Stock
Awards under the Plan to any eligible person. The Committee will determine the
number of Shares subject to the Restricted Stock Award, the Purchase Price, the
restrictions on the Shares and all other terms and conditions of the Restricted
Stock Award, subject to the following:

               6.1      Restricted Stock Purchase Agreement. All purchases under
a Restricted Stock Award will be evidenced by a Restricted Stock Purchase
Agreement, which will be in substantially a form (which need not be the same for
each Participant) that the Committee or an officer of the Company (pursuant to
Section 4.1(b)) has from time to time approved, and will comply with and be
subject to the terms and conditions of the Plan. A Participant can accept a
Restricted Stock Award only by signing and delivering to the Company a
Restricted Stock Purchase Agreement, and full payment of the Purchase Price,
within thirty days from the date the Restricted Stock Purchase Agreement was
delivered to the Participant. If the Participant does not accept the Restricted
Stock Award in this manner within thirty days, then the offer of the Restricted
Stock Award will terminate, unless the Committee determines otherwise.

               6.2     Purchase Price. The Purchase Price for a Restricted Stock
Award will be determined by the Committee, and may be less than Fair Market
Value (but not less than the par value of the Shares) on the date the Restricted
Stock Award is granted. Notwithstanding the foregoing, the Committee may not
award Restricted Stock for more than 500,000 Shares annually (less any Shares
that have been made subject to Options granted with an Exercise Price of less
than Fair Market Value on the date of grant or Stock Bonuses) with a Purchase
Price that is less than Fair Market Value on the date of grant. Payment of the
Purchase Price must be made in accordance with Section 8 of the Plan and the
Restricted Stock Purchase Agreement, and in accordance with any procedures
established by the Company’s Stock Administration Department, as communicated
and made available to Participants through the stock pages on the Intuit Legal
Department intranet web site, and/or through the Company’s electronic mail
system.

               6.3      Terms of Restricted Stock Awards. Restricted Stock
Awards will be subject to all restrictions, if any, that the Committee may
impose. These restrictions may be based on completion of a specified number of
years of service with the Company or upon completion of the performance goals as
set out in advance in the Participant’s Restricted Stock Purchase Agreement,
which shall comply with and be subject to the terms and conditions of the Plan.
Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Prior to the payment for Shares
to be purchased under any Restricted Stock Award, the Committee shall determine
the extent to which such Restricted Stock Award has been earned. Performance
Periods may overlap and a Participant may participate simultaneously with
respect to Restricted Stock Awards that are subject to different Performance
Periods and having different performance goals and other criteria.

     7.     STOCK BONUSES.

               7.1      Awards of Stock Bonuses. The Committee may award Stock
Bonuses to any eligible person. No payment will be required for Shares awarded
pursuant to a Stock Bonus. A Stock Bonus may be awarded for past services
already rendered to the Company, or any Parent or Subsidiary pursuant to a Stock
Bonus Agreement, which shall be in substantially a form (which need not be the
same for each Participant) that the Committee or an officer of the Company
(pursuant to Section 4.1(b)) has from time to time approved, and will comply
with and be subject to the terms and conditions of the Plan. Notwithstanding the
foregoing, the Committee may not award Stock Bonuses for more than 500,000
Shares annually (less any Shares that have been made subject to Options granted
with an Exercise Price of less than Fair Market Value on the Date of Grant and
any Shares that have been issued under the Plan as Restricted Stock at a
Purchase Price of less than Fair Market Value on the date of grant).

5



--------------------------------------------------------------------------------



 



               7.2      Terms of Stock Bonuses. Stock Bonuses will be subject to
all restrictions, if any, that the Committee imposes. These restrictions may be
based upon completion of a specified number of years of service with the Company
or upon completion of the performance goals as set out in advance in the
Participant’s Stock Bonus Agreement. The terms of Stock Bonuses may vary from
Participant to Participant and between groups of Participants. Prior to the
grant of a Stock Bonus, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Stock Bonus; (b) select from
among the Performance Factors to be used to measure performance goals; and
(c) determine the number of Shares that may be awarded to the Participant. Prior
to the issuance of any Shares or other payment to a Participant pursuant to a
Stock Bonus, the Committee will determine the extent to which the Stock Bonus
has been earned. Performance Periods may overlap and a Participant may
participate simultaneously with respect to Stock Bonuses that are subject to
different Performance Periods and having different performance goals and other
criteria.

               7.3      Form of Payment to Participant. The Committee will
determine whether a Stock Bonus will be paid to the Participant in the form of
cash, whole Shares, or a combination thereof, based on the Fair Market Value on
the date of payment, and in either a lump sum payment or in installments.

               7.4      Termination During Performance Period. If a Participant
is Terminated during a Performance Period for any reason, then the Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Stock Bonus only to the extent earned as of the date of Termination in
accordance with the Stock Bonus Agreement, unless the Committee determines
otherwise.

     8.     PAYMENT FOR SHARE PURCHASES.

               8.1      Payment. Payment for Shares purchased pursuant to the
Plan may be made by any of the following methods (or any combination of such
methods) that are described in the applicable Stock Option Agreement or other
Award Agreement and that are permitted by law:



  (a)   in cash (by check);     (b)   in the case of exercise by the
Participant, Participant’s guardian or legal representative or the authorized
legal representative of Participants’ heirs or legatees after Participant’s
death, by cancellation of indebtedness of the Company to the Participant;    
(c)   by surrender of shares of the Company’s Common Stock that either: (1) were
obtained by the Participant or Authorized Transferee in the public market; or
(2) if the shares were not obtained in the public market, they have been owned
by the Participant or Authorized Transferee for more than six months and have
been paid for within the meaning of SEC Rule 144 (and, if the shares were
purchased from the Company by use of a promissory note, the note has been fully
paid with respect to the shares);     (d)   in the case of exercise by the
Participant, Participant’s guardian or legal representative or the authorized
legal representative of Participants’ heirs or legatees after Participant’s
death, by waiver of compensation due or accrued to Participant for services
rendered;     (e)   by tender of property; or     (f)   with respect only to
purchases upon exercise of an Option, and provided that a public market for the
Company’s stock exists:



    (1) except for a Participant who is an Executive Officer or a director of
the Company, through a “same day sale” commitment from the Participant or
Authorized Transferee and an NASD Dealer whereby the Participant or Authorized
Transferee irrevocably elects to exercise the Option and to sell a portion of
the Shares purchased in order to pay the Exercise Price, and

6



--------------------------------------------------------------------------------



 





      whereby the NASD Dealer irrevocably commits upon receipt of the Shares to
forward the Exercise Price directly to the Company;         for a Participant
who is an Executive Officer or a director of the Company, through a “same day
sale” commitment from the Participant and an NASD Dealer whereby the NASD Dealer
irrevocably commits to forward the Exercise Price directly to the Company before
the Company issues the Shares; or       (2) except for a Participant who is an
Executive Officer or a director of the Company, through a “margin” commitment
from Participant or Authorized Transferee and an NASD Dealer whereby the
Participant or Authorized Transferee irrevocably elects to exercise the Option
and to pledge the Shares purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of the Shares to
forward the Exercise Price directly to the Company.         for a Participant
who is an Executive Officer or a director of the Company, through a “margin”
commitment from Participant and an NASD Dealer whereby the NASD Dealer
irrevocably commits to forward the Exercise Price directly to the Company before
the Company issues the Shares.

               8.3      Issuance of Shares. Upon payment of the applicable
Purchase Price or Exercise Price (or a commitment for payment from the NASD
Dealer designated by the Participant or Authorized Transferee in the case of an
exercise by means of a “same-day sale” or “margin” commitment), and compliance
with other conditions and procedures established by the Company for the purchase
of shares, the Company shall issue the Shares registered in the name of
Participant or Authorized Transferee (or in the name of the NASD Dealer
designated by the Participant or Authorized Transferee in the case of an
exercise by means of a “same-day sale” or “margin” commitment) and shall deliver
certificates representing the Shares (in physical or electronic form, as
appropriate). The Shares may be subject to legends or other restrictions as
described in Section 14 of the Plan.

     9.     WITHHOLDING TAXES.

               9.1      Withholding Generally. Whenever Shares are to be issued
under Awards granted under the Plan, the Company may require the Participant to
pay to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate(s) for the
Shares. If a payment in satisfaction of an Award is to be made in cash, the
payment will be net of an amount sufficient to satisfy federal, state, and local
withholding tax requirements.

               9.2      Stock Withholding. When, under applicable tax laws, a
Participant incurs tax liability in connection with the exercise or vesting of
any Award that is subject to tax withholding and the Participant is obligated to
pay the Company the amount required to be withheld, the Committee may, in its
sole discretion, allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in writing in a form acceptable to the
Committee.

     10.     PRIVILEGES OF STOCK OWNERSHIP. No Participant or Authorized
Transferee will have any rights as a stockholder of the Company with respect to
any Shares until the Shares are issued to the Participant or Authorized
Transferee. After Shares are issued to the Participant or Authorized Transferee,
the Participant or Authorized Transferee will be a stockholder and have all the
rights of a stockholder with respect to the Shares; provided, however, that if
the Shares are Restricted Stock, any new, additional or different securities the
Participant or Authorized Transferee may become entitled to receive with respect
to the Shares by virtue of a stock dividend, stock split or any other change in
the corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided further, that the Participant or
Authorized Transferee will have no right

7



--------------------------------------------------------------------------------



 



to retain such dividends or distributions with respect to Shares that are
repurchased at the Participant’s original Exercise Price or Purchase Price
pursuant to Section 14.

     11.     TRANSFERABILITY. Except as otherwise provided in this Section 11,
no Award and no interest therein, shall be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent and distribution, and no Award may be made subject to
execution, attachment or similar process.

               11.1      Awards Other Than NQSOs. All Awards other than NQSO’s
shall be exercisable (a) during a Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative; and (b) after
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.

               11.2      NQSOs. During a Participant’s lifetime an NQSO shall be
exercisable by the Participant or the Participant’s guardian or legal
representative, and with the permission of the Committee, may be transferred to
an Authorized Transferee.

     12.     RESTRICTIONS ON SHARES. At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Award Agreement a
right to repurchase all or a portion of a Participant’s Shares that are not
“Vested” (as defined in the Award Agreement), following the Participant’s
Termination, at any time within ninety days after the later of (i) the
Participant’s Termination Date or (ii) the date the Participant purchases Shares
under the Plan, for cash or cancellation of purchase money indebtedness with
respect to Shares, at the Participant’s original Exercise Price or Purchase
Price; provided that upon assignment of the right to repurchase, the assignee
must pay the Company, upon assignment of the right to repurchase, cash equal to
the excess of the Fair Market Value of the Shares over the original Purchase
Price.

     13.     CERTIFICATES. All certificates for Shares or other securities
delivered under the Plan (whether in physical or electronic form, as
appropriate) will be subject to stock transfer orders, legends and other
restrictions that the Committee deems necessary or advisable, including without
limitation restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system on which the Shares may be
listed.

     14.     ESCROW. To enforce any restrictions on a Participant’s Shares, the
Committee may require the Participant to deposit all certificates representing
Shares, together with stock powers or other transfer instruments approved by the
Committee, appropriately endorsed in blank, with the Company or an agent
designated by the Company, to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates.

     15.     SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award shall not
be effective unless the Award is in compliance with all applicable state,
federal and foreign securities laws, rules and regulations of any governmental
body, and the requirements of any stock exchange or automated quotation system
on which the Shares may then be listed, as they are in effect on the date of
grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in the Plan, the Company shall have no
obligation to issue or deliver certificates for Shares under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) completion of any registration
or other qualification of such shares under any state, federal or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable. The Company shall be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state, federal or foreign securities laws, stock exchange or
automated quotation system, and the Company shall have no liability for any
inability or failure to do so.

     16.     NO OBLIGATION TO EMPLOY. Nothing in the Plan or any Award granted
under the Plan shall confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary or limit in any way the right of the Company
or any Parent or Subsidiary to terminate Participant’s employment or other
relationship at any time, with or without cause.

8



--------------------------------------------------------------------------------



 



     17.     EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or
from time to time, authorize the Company, with prior stockholder approval and
the consent of the respective Participants, to issue new Awards in exchange for
the surrender and cancellation of any or all outstanding Awards. The Committee
may at any time buy from a Participant an Option previously granted with payment
in cash, Shares or other consideration, based on such terms and conditions as
the Committee and the Participant shall agree.

     18.     CORPORATE TRANSACTIONS.

               18.1      Assumption or Replacement of Awards by Successor. In
the event of a Corporate Transaction any or all outstanding Awards may be
assumed or replaced by the successor corporation, which assumption or
replacement shall be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards). The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant. In the event such
successor corporation, if any, refuses to assume or replace the Awards, as
provided above, pursuant to a Corporate Transaction or if there is no successor
corporation due to a dissolution or liquidation of the Company, such Awards
shall immediately vest as to 100% of the Shares subject thereto at such time and
on such conditions as the Board shall determine and the Awards shall expire at
the closing of the transaction or at the time of dissolution or liquidation.

               18.2      Other Treatment of Awards. Subject to any greater
rights granted to Participants under Section 18.1, in the event of a Corporate
Transaction, any outstanding Awards shall be treated as provided in the
applicable agreement or plan of merger, consolidation, dissolution, liquidation
or sale of assets.

               18.3      Assumption of Awards by the Company. The Company, from
time to time, also may substitute or assume outstanding awards granted by
another company, whether in connection with an acquisition of such other company
or otherwise, by either (a) granting an Award under the Plan in substitution of
such other company’s award, or (b) assuming such award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Award
granted under the Plan. Such substitution or assumption shall be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under the Plan if the other company had applied the rules of
the Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

     19.     ADOPTION AND STOCKHOLDER APPROVAL. The Plan was adopted by the
Board on October 24, 2001 (the “Adoption Date”). The Plan became effective upon
approval by stockholders of the Company, consistent with applicable laws, on
January 18, 2002 (the “Effective Date”).

     20.     TERM OF PLAN. The Plan will terminate ten years from the Adoption
Date.

     21.     AMENDMENT OR TERMINATION OF PLAN. The Board may at any time
terminate or amend the Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to the Plan. Notwithstanding the foregoing, neither the Board nor the Committee
shall, without the approval of the stockholders of the Company, amend the Plan
in any manner that requires such stockholder approval pursuant to the Code or
the regulations promulgated thereunder as such provisions apply to ISO plans, or
pursuant to the Exchange Act or any rule promulgated thereunder. In addition, no
amendment that is detrimental to a Participant may be made to any outstanding
Award without the consent of the Participant.

     22.     NONEXCLUSIVITY OF THE PLAN; UNFUNDED PLAN. Neither the adoption of
the Plan by the Board, the submission of the Plan to the stockholders of the
Company for approval, nor any provision of the Plan shall be construed as
creating any limitations on the power of the Board to adopt such additional
compensation arrangements as it may deem desirable, including, without
limitation, the granting of stock options and bonuses otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in

9



--------------------------------------------------------------------------------



 



specific cases. The Plan shall be unfunded. Neither the Company nor the Board
shall be required to segregate any assets that may at any time be represented by
Awards made pursuant to the Plan. Neither the Company, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan.

     23.     DEFINITIONS. As used in the Plan, the following terms shall have
the following meanings:



     (a)   “Authorized Transferee” means the permissible recipient, as
authorized by this Plan and the Committee, of an NQSO that is transferred during
the Participant’s lifetime by the Participant by gift or domestic relations
order. For purposes of this definition a “permissible recipient” is: (i) a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption; (ii) any
person (other than a tenant or employee) sharing the Participant’s household;
(iii) a trust in which the persons in (i) or (ii) have more than fifty percent
of the beneficial interest; (iv) a foundation in which the persons in (i) or
(ii) or the Participant control the management of assets; or (v) any other
entity in which the person in (i) or (ii) or the Participant own more than fifty
percent of the voting interest.        (b)   “Award” means any award under the
Plan, including any Option, Restricted Stock or Stock Bonus.        (c)   “Award
Agreement” means, with respect to each Award, the signed written agreement
between the Company and the Participant setting forth the terms and conditions
of the Award.        (d)   “Board” means the Board of Directors of the Company.
       (e)   “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.        (f)   “Committee” means the committee
appointed by the Board to administer the Plan, or if no committee is appointed,
the Board. Each member of the Committee shall be (i) a “non-employee director”
for purposes of Section 16 and Rule 16b-3 of the Exchange Act, and (ii) an
“outside director” for purposes of Section 162(m) of the Code, unless the Board
has fewer than two such outside directors.        (g)   “Company” means Intuit
Inc., a corporation organized under the laws of the State of Delaware, or any
successor corporation.        (h)   “Corporate Transaction” means (a) a merger
or consolidation in which the Company is not the surviving corporation (other
than a merger or consolidation with a wholly-owned subsidiary, a reincorporation
of the Company in a different jurisdiction, or other transaction in which there
is no substantial change in the stockholders of the Company and the Awards
granted under the Plan are assumed or replaced by the successor corporation,
which assumption shall be binding on all Participants), (b) a dissolution or
liquidation of the Company, (c) the sale of substantially all of the assets of
the Company, (d) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company; or (e) any other transaction
which qualifies as a “corporate transaction” under Section 424(a) of the Code
wherein the stockholders of the Company give up all of their equity interest in
the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company).        (i)  
“Disability” means a disability within the meaning of Section 22(e)(3) of the
Code, as determined by the Committee.

10



--------------------------------------------------------------------------------



 





     (j)   “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.        (k)   “Executive Officer”
means a person who is an “executive officer” of the Company as defined in
Rule 3b-7 promulgated under the Exchange Act.        (l)   “Exercise Price”
means the price at which a Participant who holds an Option may purchase the
Shares issuable upon exercise of the Option.        (m)   “Fair Market Value”
means, as of any date, the value of a share of the Company’s Common Stock
determined as follows:



            (1)   if such Common Stock is then quoted on the NASDAQ National
Market, its last reported sale price on the NASDAQ National Market on such date
or, if no such reported sale takes place on such date, the average of the
closing bid and asked prices;               (2)   if such Common Stock is
publicly traded and is then listed on a national securities exchange, the last
reported sale price on such date or, if no such reported sale takes place on
such date, the average of the closing bid and asked prices on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading;               (3)   if such Common Stock is publicly traded but is not
quoted on the NASDAQ National Market nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
such date, as reported by The Wall Street Journal, for the over-the-counter
market; or               (4)   if none of the foregoing is applicable, by the
Board of Directors in good faith.



     (n)   “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.        (o)   “ISO” means an Incentive Stock
Option within the meaning of the Code.        (p)   “NASD Dealer” means
broker-dealer that is a member of the National Association of Securities
Dealers, Inc.        (q)   “NQSO” means a nonqualified stock option that does
not qualify as an ISO.        (r)   “Option” means an award of an option to
purchase Shares pursuant to Section 5 of the Plan.        (s)   “Parent” means
any corporation (other than the Company) in an unbroken chain of corporations
ending with the Company, if at the time of the granting of an Award under the
Plan, each of such corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.        (t)   “Participant” means a person who
receives an Award under the Plan.        (u)   “Performance Factors” means the
factors selected by the Committee from among the following measures to determine
whether the performance goals established by the Committee and applicable to
Awards have been satisfied:



            (1)   Net revenue and/or net revenue growth;

11



--------------------------------------------------------------------------------



 





            (2)   Earnings before income taxes and amortization and/or earnings
before income taxes and amortization growth;               (3)   Operating
income and/or operating income growth;               (4)   Net income and/or net
income growth;               (5)   Earnings per share and/or earnings per share
growth;               (6)   Total stockholder return and/or total stockholder
return growth;               (7)   Return on equity;               (8)  
Operating cash flow return on income;               (9)   Adjusted operating
cash flow return on income;               (10)   Economic value added; and    
          (11)   Individual business objectives.



     (v)   “Performance Period” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for Restricted Stock Awards or Stock Bonuses.  
     (w)   “Plan” means this Intuit Inc. 2002 Equity Incentive Plan, as amended
from time to time.        (x)   “Prospectus” means the prospectus relating to
the Plan, as amended from time to time, that is prepared by the Company and
delivered or made available to Participants pursuant to the requirements of the
Securities Act.        (y)   “Purchase Price” means the price to be paid for
Shares acquired under the Plan, other than Shares acquired upon exercise of an
Option.        (z)   “Restricted Stock Award” means an award of Shares pursuant
to Section 6 of the Plan.        (aa)   “SEC” means the Securities and Exchange
Commission.        (bb)   “Securities Act” means the Securities Act of 1933, as
amended, and the regulations promulgated thereunder.        (cc)   “Shares”
means shares of the Company’s Common Stock $0.01 par value, reserved for
issuance under the Plan, as adjusted pursuant to Sections 2 and 18, and any
successor security.        (dd)   “Stock Bonus” means an award of Shares, or
cash in lieu of Shares, pursuant to Section 7 of the Plan.        (ee)  
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

12



--------------------------------------------------------------------------------



 





     (ff)   “Ten Percent Stockholder” means any person who directly or by
attribution owns more than ten percent of the total combined voting power of all
classes of stock of the Company or any Parent or Subsidiary.        (gg)  
“Termination” or “Terminated” means, for purposes of the Plan with respect to a
Participant, that the Participant has ceased to provide services as an employee,
director, consultant, independent contractor or adviser, to the Company or a
Parent or Subsidiary; provided that a Participant shall not be deemed to be
Terminated if the Participant is on a leave of absence approved by the Committee
or by an officer of the Company designated by the Committee; and provided
further, that during any approved leave of absence, vesting of Awards shall be
suspended or continue in accordance with guidelines established from time to
time by the Committee. Subject to the foregoing, the Committee shall have sole
discretion to determine whether a Participant has ceased to provide services and
the effective date on which the Participant ceased to provide services (the
“Termination Date”).

13



--------------------------------------------------------------------------------



 



Grant No. «GrantNumber»

INTUIT INC. 2002 PLAN OPTION GRANT AGREEMENT

     Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
stock option (“Option”), pursuant to the Company’s 2002 Equity Incentive Plan,
as amended through July 30, 2003 (the “Plan”), to purchase shares of the
Company’s Common Stock, $0.01 par value per share (“Common Stock”), as described
below. This Option is subject to all of the terms and conditions of the Plan,
which is incorporated into this Agreement by reference. All capitalized terms in
this Agreement that are not defined in the Agreement have the meanings given to
them in the Plan.

      Name of Participant:     Social Security Number:     Address:       Number
of Shares:       Type of Option:   Non-qualified Stock Option Exercise Price Per
Share:     Date of Grant:     First Vesting Date:     Expiration Date:    
Vesting Schedule:   So long as you are providing services to the Company, 33
1/3% of the Shares will vest on the First Vesting Date; then 2.778% of the
Shares will vest on each monthly anniversary of the First Vesting Date until
100% vested. On your Termination, the Option will either cease to vest or, if
you have been actively employed by the Company for one year or more and become
totally disabled or die as provided in Section 5.6 of the Plan, accelerate in
full. Following your Termination, you may exercise the Option only as provided
in Section 5.6 of the Plan. Vesting may also be suspended in accordance with
Company policies, as described in Section 5.6 of the Plan.

To exercise this Option, you must follow the exercise procedures established by
the Company, as described in Section 5.5 of the Plan. This Option may be
exercised only with respect to vested shares. Payment of the Exercise Price for
the Shares may be made in cash (by check) and/or, if a public market exists for
the Company’s Common Stock, by means of a Same-Day-Sale Commitment or Margin
Commitment from you and an NASD Dealer (as described in Section 8.1 of the
Plan). Upon exercise of this Option, you understand that the Company may be
required to withhold taxes.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Option, and supersedes all prior agreements or promises with respect to the
Option. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 11 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered to the Company or to you
at its or your respective addresses set forth in this Agreement, or at such
other address designated in writing by either of the parties to the other.

Additional information about the Plan and this Option (including certain tax
consequences of exercising the Option and disposing of the Shares) is contained
in the Prospectus for the Plan. A copy of the Prospectus is available on the
stock options pages of the Intuit Legal Department intranet web site or by
calling Sharon Savatski, the Company’s Stock Plan Analyst, at (650) 944-6504.

The Company has signed this Option Agreement effective as the Date of Grant.

        INTUIT INC.   2632 Marine Way   Mountain View, California 94043     By:
     

--------------------------------------------------------------------------------

    Robert B. Henske, Senior Vice President     and Chief Financial Officer

PARTICIPANT’S ACCEPTANCE

     I accept this Agreement and agree to the terms and conditions in this
Agreement and the Plan. I acknowledge that I have received a copy of the
Company’s 2002 Equity Incentive Plan, and I understand and agree that this
Agreement is not meant to interpret, extend, or change the Plan in any way, nor
to represent the full terms of the Plan. If there is any discrepancy, conflict
or omission between this Agreement and the provisions of the Plan as interpreted
by the Company, the provisions of the Plan shall apply.



--------------------------------------------------------------------------------



 



Award No. «GrantNumber»

INTUIT INC. 2002 EQUITY INCENTIVE PLAN
STOCK BONUS AGREEMENT

EXECUTIVE STOCK OWNERSHIP PROGRAM MATCHING UNIT

Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
matching restricted stock unit in the form of a Stock Bonus Award (“Award”)
pursuant to the Company’s 2002 Equity Incentive Plan (the “Plan”), for the
number of shares of the Company’s Common Stock, $0.01 par value per share
(“Common Stock”) set forth below. This Award is subject to all of the terms and
conditions of the Plan, which is incorporated into this Agreement by reference.
All capitalized terms in this Stock Bonus Agreement (“Agreement”) that are not
defined in this Agreement have the meanings given to them in the Plan.

     Name of Participant:

     Social Security Number:
     Address:

     Number of Shares:

     Date of Grant:
     Vesting Date:

Vesting: Subject to the forfeiture provisions set forth in this Agreement, this
Award will vest as to 100% of the Number of Shares on the Vesting Date set forth
above, provided you have remained employed by the Company through that date. The
Vesting Date is the fourth anniversary of the Date of Grant.

In the event of your Termination prior to the Vesting Date, the following
provisions will govern the vesting of this Award:



  Termination due to Resignation or by Company for Cause: In the event of your
Termination prior to the Vesting Date due to your resignation or termination of
employment by the Company for Cause, this Award will terminate without having
vested as to any of the shares subject to this Award and you will have no right
or claim to anything under this Award. For purposes of this Award, Cause means
(i) you have been convicted of a misdemeanor that involves moral turpitude or
the embezzlement of property of the Company or one of its affiliates; (ii) you
have been convicted of a felony under the laws of the United States or any state
thereof; (iii) your willful misconduct in the performance of your duties as a
Company employee; (iv) your gross negligence in the performance of your duties
as a Company employee; or (v) you have persistently failed to follow the lawful
instructions of your manager relating to an activity within the scope of your
duties. In order for a condition identified in (iv) or (v) to constitute Cause,
the Company shall first have provided you with (A) at least thirty days’ written
notice of the alleged actions setting forth with specificity the events or
failures complained of and (B) an opportunity to remedy to the reasonable
satisfaction of your manager such condition within such thirty day period and
you shall have failed to remedy such condition.



  Termination due to Retirement or by Company for other than Cause: In the event
of your Termination prior to the Vesting Date due to your Retirement or
termination of employment by the Company for reasons other than Cause, you will
vest pro-rata in a percentage of the Number of Shares equal to your number of
full months of service since the Date of Grant divided by forty-eight months,
rounded down to the nearest whole share of Intuit Common Stock, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, Retirement means the Termination of your employment with the Company
after you have reached an age and service requirement determined by the
Committee or its delegate.



  Termination due to Death or Total Disability: In the event of your Termination
prior to the Vesting Date due to your death or Total Disability, this Award will
vest as to 100% of the Number of the Shares on your Termination Date, and the
Vesting Date under this Agreement will be your Termination Date. For purposes of
this Award, Total Disability is defined in Section 5.6(a) of the Plan.



  Termination Within One Year Following Corporate Transaction: In the event of
your Termination prior to the Vesting Date, but within one year following the
date of a Corporate Transaction, this Award will vest as to 100% of the Number
of the Shares on your Termination Date, and the Vesting Date under this
Agreement will be your Termination Date. For purposes of this Award, Corporate
Transaction is defined in Section 23(h) of the Plan.

Forfeiture: You acknowledge and agree that if prior to the date on which you
vest fully in this Award you sell, gift or otherwise transfer the shares you
purchased that caused the Company to grant you this Award, this Award will
terminate and you will forfeit all rights to this Award and any shares subject
hereto, unless the Company determines in its sole discretion that you continue
to hold other shares of the Company’s

 



--------------------------------------------------------------------------------



 



Common Stock in a number equal to or greater than the number of shares that
caused the Company to grant you this Award.

Issuance of Shares under this Award: The Company will issue you the shares
subject to this Award on the later of: (1) the Vesting Date; or (2) your
Voluntary Deferral of Share Issuance Date. Until the date the shares are issued
to you, you will have no rights as a stockholder of the Company and the shares
subject to this Award will not count as owned by you under the Company’s share
ownership requirements.

Withholding Taxes: When the vesting and issuance of the shares under this Award
gives rise to a federal or other governmental income or employment tax
withholding obligation on the part of the Company, the Company will withhold
from the shares issued to you a number of whole shares having a Fair Market
Value equal to the minimum amount to be withheld to satisfy the withholding
obligation and will transmit the equivalent cash amount to the applicable taxing
authorities. If you have made a voluntary deferral of the share issuance to a
date later than the Vesting Date in accordance with the provisions set forth in
this Agreement, you agree that you will remit cash to the Company (through
payroll deduction or otherwise) in an amount sufficient to satisfy any
withholding obligation resulting from the vesting of the shares under this
Award. (As of the date of this Agreement, federal income tax withholding is not
required until share issuance. However, a FICA and Medicare withholding
obligation triggers on the Vesting Date even if you have made a voluntary
deferral of the share issuance to a date later than the Vesting Date). Fair
Market Value of the shares shall be determined in accordance with Section 23(m)
of the Plan on the date that the amount of tax to be withheld is to be
determined.

Voluntary Deferral of Share Issuance: You may voluntarily elect to defer the
issuance of the shares under this Award to a date after the Vesting Date that is
no later than the first day of the fiscal year following the date on which you
are no longer an employee of the Company (your “Voluntary Deferral of Share
Issuance Date”). You must make this election no later than the third anniversary
of the Date of Grant by filing a voluntary deferral election request in a form
acceptable to the Committee or its delegate.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 11 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered to the Company or to you
at its or your respective addresses set forth in this Agreement, or at such
other address designated in writing by either of the parties to the other.

The Company has signed this Award Agreement effective as the Date of Grant.

        INTUIT INC.   2632 Marine Way   Mountain View, California 94043      
By:      

--------------------------------------------------------------------------------

    Robert B. Henske, Chief Financial Officer

PARTICIPANT’S ACCEPTANCE

I accept this Agreement effective as of the Date of Grant and agree to the terms
and conditions in this Agreement and the Plan. I acknowledge that I have
received a copy of the Plan, and I understand and agree that this Agreement is
not meant to interpret, extend, or change the Plan in any way, or to represent
the full terms of the Plan. If there is any discrepancy, conflict or omission
between this Agreement and the provisions of the Plan as interpreted by the
Company, the provisions of the Plan shall apply.

    Signed:    

--------------------------------------------------------------------------------